Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, 20, 30, 40, 50, 60, 70, 80, 90, 100, 112, 115, 119-123, 136, and 200, drawn to a method for treating a disease or condition involving an inflammatory response or related to inflammation in a subject in need thereof, comprising administering to the subject a purified population of cell-derived vesicles purified from stem cells that are cultured under conditions of hypoxia and low serum, and optionally ..
Group II, claim(s) 127, drawn to a composition comprising a highly purified population of cell-derived vesicles and one or more agents selected from an anti-inflammatory agent, a neurotrophic factor, or an angiogenesis agent.
Group III, claim(s) 158, drawn to a method for purifying a population of cell-derived vesicles, comprising: applying a tangential flow filtration to conditioned media produced by a population of isolated stem cells cultured in the presence of, or contacted with one or more agents selected from an inflammatory agent, a neurotrophic factor, or an angiogenesis agent; and optionally further concentrating the cell-derived vesicle containing fraction to provide a purified population of cell-derived vesicles.
	
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method for treating a disease or condition involving an inflammatory response or related to inflammation in a subject in need thereof, comprising administering to the subject a purified population of cell-derived vesicles purified from stem cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ichim et al. (US2013/0195899 or US9427450).  st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention.
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a method for treating a disease or condition involving an inflammatory response or related to 

Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. disease: A) multiple sclerosis/primary and secondary progressive multiple sclerosis/relapsing remitting multiple sclerosis, B) radiation-induced soft tissue damage/ radiation tissue damage, C) fralility, D) a neuroinflammatory disease, E) muscle injuries, F) stroke, G) brain inflammatory disease, H) traumatic brain injury, I) myocardial 
B. Stem cells: A) adult stem cells, B) embryonic stem cells, C) embryonic-like stem cells, D) neural stem cells, E) mesenchymal stem cells, or F) induced pluripotent stem cells recited in claim 8.
C. exogenous molecule: miR-150, miR-126, miR-132, miR-296, let-7, PDGFR, COL1A2, COL6A3, EDIL3, EGFR, FGFR, FN1, MFGE8, lectin, LGALS3BP, NFKB, TF, VEGFR, VEGF as recited in claims 11-12.
 D. molecules encompassed by cell-derived vesicles: miRNA recited in claim 13, metabolites recited in claim 20, lipid and membrane components recited in claim 30, proteins recited in claims 40, 50, 60, 70, 80, 90 and 100.
E. diameter of vesicles: A) 0.1nm-1000 nm; B) less than 100 nm; C) less than 50 nm; or D) less than about 40 nm recited in claim 115.
F. Additional agent: TGFP, IL-2, IL-17, IL-35, IL-37 BDNF, NGF, Neurotrophin-3, FGF2, CTNF, GDNF, IGF2, HGF, Noggin, T3, FGF1, FGF2, HGF, VEGF, PDGF, EGF, TGFP, or WNT1 recited claims 120-123.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If any group from Groups I-III is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of disease, stem cells, exogenous molecule, molecules encompassed by cell-derived vesicles, diameter of vesicles and additional agent set forth above and as recited in claims 2-3, 8, 11-13, 20, 30, 40, 50, 60, 70, 80, 90, 100, 115 and 120-123  for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
	If a combination of species of exogenous molecule, a combination of species of molecules encompassed by cell-derived vesicles, and a combination of species of additional agents is elected, Applicant is required under PCT Rule 13.2 to specify the members of the elected combination for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The following claim(s) are generic: 1, 136, 158 and 200.


.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Chang-Yu Wang
January 13, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649